DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 19-25 in the reply filed on September 28, 2022 is acknowledged.  
Claims 1-18 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Netherlands on May 10, 2017. It is noted, however, that applicant has not filed a certified copy of the NL 2018890 application as required by 37 CFR 1.55.  
It is noted that Applicant attempted to require for the USPTO to retrieve priority documents electronically on March 13, 2020, which was unsuccessful as of March 18, 2020.  It is further noted that the foreign document listed on the March 13, 2020 request is an EP document, wherein the priority foreign document is allegedly supposed to be an NL document.  It is not clear if this is related to the aforementioned failed petition.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al (US 2002/0176793).  
Regarding the radiation-curable slurry of instant claim 19, via claim 1, Moussa teaches metallic filled pastes intended for use in solid freeform fabrication techniques (par. 3), wherein the paste composition comprises a solidifiable binding agent comprised of at least one polymerizable resin (pars. 10-11), at least one initiator, such as a photoinitiator (par. 33), in a concentration greater than about 0.1 wt% (par. 12), and a mixture of at least two metallic powders, said mixture having a volumetric concentration greater than about 40 vol% (par. 13).  
Regarding the use of metallic precursor materials, Moussa is considered to suggest the use of such materials in at least three distinct ways: 
1) Moussa teaches that the powder material may include metal carbides, carbide metal alloys, and the like (par. 62).  According to the introductory paragraph under the Wikipedia entry for “Organometallic chemistry” (accessed October 18, 2022), “bonds to ‘inorganic’ carbon, like…carbide, are generally considered to be organometallic as well.”  Organometallic compounds constitute the instantly claimed metal precursors according to dependent claim 9 and the instant Specification; 
2) Moussa separately teaches, in the Description of the Relevant Art section, that conventional methods involve pastes having a solid charge in the form of a powder, for example, a mineral, metallic, or ceramic powder (par. 6).  Both ceramic powders, inclusive of at least metal oxides, and minerals are considered to constitute the instant claimed metal precursors according to dependent claim 9 and the instant Specification; and 
3) Moussa separately teaches the use of optional coatings upon the metal particles in order to modify the optical properties of the powder and the performance of the paste in the presence of ultraviolet radiation.  This compound must serve as a screen to avoid the absorption of the light by the particle.  To accomplish this, it must be less absorbent than the metallic particle which serves as its support; it may also have a refractive index such that the impinging light is reflected and/or diffused in the resin (par. 59).  Undoubtedly, this effect is considered to be related indirectly, if not directly, to the cure depth of the material.  Moussa teaches the coating to be a result effective variable, wherein optimal amounts of said coating would have been determined though routine experimentation.  Moussa teaches that the coating may be a layer of oxides formed on the surface of the metallic particles (par. 60).  Metal oxides constitute the instantly claimed metal precursor.  
Regarding claim 19, via claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize metal precursors in the invention of Moussa, as Moussa teaches metal precursors to be used in place of or in addition to metal materials according to motivation 1), above, as Moussa teaches metal and metal precursor powders to be conventionally known according to motivation 2), and as Moussa explicitly teaches the use of coatings, such as metal oxide (metal precursor), as result effective variables able to improve the optical properties of the powder and the performance of the paste in the presence of UV radiation, as discussed above.  The overlapping ranges constitute prima facie obviousness.  
The process steps of claim 19 are considered to be universally known to solid freeform fabrication techniques.  All SFF techniques utilize CAD files to assign individual slices/layers in the layer-by-layer build up process.  It has already been established that the paste of Moussa is intended to be used with UV radiation, which cures the polymerizable resin.  In further view of this, steps a-f are reasonably taught by Moussa, including use of radiation to cure the binder and eventually form a green body.  Regarding step g, Moussa teaches a debinding treatment, which again is conventionally known in the art.  While the optional step h is not required, Moussa does teach that the debinding stage may take place with a reducing gas system (par. 74).  While the goal of this is to avoid oxidation (par. 73), reduction of any metallic precursor is expected to occur.   
Claim 20 is considered to further limit the optional requirement of claim 19.  If the prior art does not address said optional limitation, than the further limitation of said optional limitation, claim 20, is considered to be satisfied.  Regardless, Moussa does teach the use of reduction gas system, such as with hydrogen gas (par. 74), and preferably under vacuum (par. 73).  
Regarding claim 21, Moussa teaches sintering of the brown body (par. 80).  
Regarding claims 22 and 23, while Moussa is not considered to be limed to the examples, the exemplary embodiments show layer thicknesses of 25 µm (pars. 102 and 103) and 50 µm (pars. 106 and 108)
Regarding claims 24 and 25, Moussa teaches the use of UV radiation, as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732